DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 07/05/2022 presented arguments with respect to the rejection/s of claims 1-3, 12, 15, 17, 19 and 20.  Applicant/s’ argument/s have been fully considered and found not persuasive; hence the rejection/s of all pending claims are maintained.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20130077054 A1) in view of Lin (US 20090034192 A1).
Regarding claim 1, Lim teaches an electronic unit (Fig. 1-10) comprising: a casing (101, 102, and 103); a first exhaust fan (one of 322) disposed close to a first side surface (107) of the casing (101, 102, and 103) and configured to exhaust air inside the casing (101, 102, and 103); a first air intake port (one of 106) disposed in such a manner as to correspond to the first exhaust fan (one of 322) and formed in a second side surface (105) opposite to the first side surface (107); a second exhaust fan (one of the other 322) disposed close to the first side surface (107) of the casing (101, 102, and 103), installed adjacent to the first exhaust fan (one of 322); and configured to exhaust air inside the casing (101, 102, and 103); a second air intake port (one of the other 106) disposed in such a manner as to correspond to the second exhaust fan (one of the other 322) and formed in the second side surface (105) opposite to the first side surface (107); fins (one of 331b-333b) as a first cooling target object (one of 331b-333b) disposed on path from the first air intake port (one of 106) to the first exhaust fan (one of 322) and closer to the first exhaust fan (one of 322) than the first air intake port (one of 106); a heat pipe (a corresponding 331a, 332a, or 333a) or a base plate as a second cooling target object (a corresponding 331a, 332a, or 333a) disposed on path from the second air intake port (one of the other 106) to the second exhaust fan (one of the other 322) and closer to the second exhaust fan (one of the other 322) than the second air intake port (one of the other 106) and disposed away from the second exhaust fan (one of the other 322) over a distance that is greater than a distance between the first exhaust fan (one of 322) and the first cooling target object (one of 331b-333b).
Lim does not explicitly teach a CPU causing a revolution speed of the second exhaust fan (one of the other 322) to be faster than a revolution speed of the first exhaust fan (one of 322).
Lin teaches a CPU causing a revolution speed of the second exhaust fan to be faster than a revolution speed of the first exhaust fan ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lim with Lin; because it allows maintaining the temperature of the inside of the projector when it operates at an inclined position.
Regarding claim 2, Lim further teaches the first exhaust fan (one of 322) and the second exhaust fan (one of the other 322) are axial-flow fans installed adjacent to each other and parallel to the first side surface (107) so as to blow air towards the first side surface (107) of the casing (101, 102, and 103).
Regarding claim 3, Lim further teaches the second exhaust fan (one of the other 322) is provided at each side of the first exhaust fan (one of 322).
Regarding claims 12, Lim further teaches the first exhaust fan (one of 322) and the second exhaust fan (one of the other 322) have substantially the same shape and substantially the same size (Fig. 6).
Regarding claims 15, Lim further teaches a thickness of the first exhaust fan (one of 322) is thinner than a thickness of the second exhaust fan (one of the other 322), or a surface area of the first exhaust fan (one of 322) is smaller than a surface area of the second exhaust fan (one of the other 322; Fig. 6).
Regarding claims 17, Lim further teaches the casing (101, 102, and 103) has: an exhaust port (one of 108) in the first side surface (107); an air intake port (one of the other 106) in the second side surface (105) opposite to the first side surface (107); and a plurality of the first cooling target objects (one of 331-333, LED’s, 120, 130, 140, and/or 150) disposed in series in such a manner as to correspond to the first exhaust fan (one of 322) between the air intake port (one of the other 106) and the first exhaust fan (one of 322), and wherein in the plurality of the first cooling target objects (one of 331-333, LED’s, 120, 130, 140, and/or 150), the first cooling target object (one of 331-333, LED’s, 120, 130, 140, and/or 150) disposed closer to the air intake port (one of the other 106) has a heat value smaller than a heat value of the first cooling target object (one of 331-333, LED’s, 120, 130, 140, and/or 150) disposed closer to the exhaust port (one of 108).
Regarding claim 19, Lim teaches a projector comprising: a casing (101, 102, and 103); a light source unit (211, 212, and 213); a display device (220) configured to generate image light from light source light emitted from the light source unit (211, 212, and 213); a projection optical system (230 and 240) configured to project the image light emitted from the display device (220) on to a screen (100); a first exhaust fan (one of 322) disposed close to a first side surface (107) of the casing (101, 102, and 103) and configured to exhaust air inside the casing (101, 102, and 103); a first air intake port (one of 106) disposed in such a manner as to correspond to the first exhaust fan (one of 322) and formed in a second side surface (105) opposite to the first side surface (107); a second exhaust fan (one of the other 322) disposed close to the first side surface (107) of the casing (101, 102, and 103), installed adjacent to the first exhaust fan (one of 322), and configured to exhaust air inside the casing (101, 102, and 103); a second air intake port (one of the other 106 ; Fig. 1 and 2) disposed in such a manner as to correspond to the second exhaust fan (one of the other 322) and formed in the second side surface (105) opposite to the first side surface (107); fins (one of 331b-333b) as a first cooling target object (one of 331b-333b) disposed on path from the first air intake port (one of 106) to the first exhaust fan (one of 322) and closer to the first exhaust fan (one of 322) than the first air intake port (one of 106); a heat pipe (a corresponding 331a, 332a, or 333a) or a base plate as a second cooling target object (a corresponding 331a, 332a, or 333a) disposed on path from the second air intake port (one of the other 106) to the second exhaust fan (one of the other 322) and closer to the second exhaust fan (one of the other 322) than the second air intake port (one of the other 106) and disposed away from the second exhaust fan (one of the other 322) farther than a distance between the first exhaust fan (one of 322) and the first cooling target object (one of 331b-333b).
Lim does not explicitly teach a CPU causing a revolution speed of the second exhaust fan (one of the other 322) to be faster than a revolution speed of the first exhaust fan (one of 322).
Lin teaches a CPU causing a revolution speed of the second exhaust fan to be faster than a revolution speed of the first exhaust fan ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lim with Lin; because it allows maintaining the temperature of the inside of the projector when it operates at an inclined position.
Regarding claim 20, Lim teaches a cooling control method for an electronic unit, the electronic unit comprising: a casing (101, 102, and 103); a first exhaust fan (one of 322) disposed close to a first side surface (107) of the casing (101, 102, and 103) and configured to exhaust air inside the casing (101, 102, and 103); a first air intake port (one of 106) disposed in such a manner as to correspond to the first exhaust fan (one of 322) and formed in a second side surface (105) opposite to the first side surface (107); a second exhaust fan (one of the other 322) disposed close to the first side surface (107) of the casing (101, 102, and 103), installed adjacent to the first exhaust fan (one of 322), and configured to exhaust air inside the casing (101, 102, and 103); a second air intake port (one of the other 106 ; Fig. 1 and 2) disposed in such a manner as to correspond to the second exhaust fan (one of the other 322) and formed in the second side surface (105) opposite to the first side surface (107); fins (one of 331b-333b) as a first cooling target object (one of 331b-333b) ([0068]) disposed on path from the first air intake port (one of 106) to the first exhaust fan (one of 322) and closer to the first exhaust fan (one of 322) than the first air intake port (one of 106); a heat pipe (a corresponding 331a, 332a, or 333a) or a base plate as a second cooling target object (a corresponding 331a, 332a, or 333a) ([0069]) disposed on path from the second air intake port (one of the other 106) to the second exhaust fan (one of the other 322) and closer to the second exhaust fan (one of the other 322) than the second air intake port (one of the other 106) 
Lim does not explicitly teach a CPU causing a revolution speed of the second exhaust fan (one of the other 322) to be faster than a revolution speed of the first exhaust fan (one of 322).
Lin teaches a CPU causing a revolution speed of the second exhaust fan to be faster than a revolution speed of the first exhaust fan ([0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lim with Lin; because it allows maintaining the temperature of the inside of the projector when it operates at an inclined position.

Response to Arguments
Applicant's arguments with respect to claims 1, 19, and 20 have been fully considered but found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1, 19, and 20, applicant/s argue,
However, the Action does not specify which of the exhaust fans 322 corresponds to the recited first exhaust fan and which corresponds to the recited second exhaust fan. Regardless, Lim et al. does not disclose or suggest the arrangement of the fins relative to the first exhaust fan and heat pipe or base plate relative to the second exhaust fan, as specified in claim 1.
This is because Lim et al. show that the heat pipes 332a and the fins 332b are equidistant from their associated exhaust fan 332, and teach that the LED dissipation units 331-333 are placed in parallel to one another, i.e., not offset upstream or downstream from one another (see, paragraph [0076]). As such, no matter which exhaust fan 322 is selected as corresponding to the first exhaust fan and which exhaust fan 322 is selected as corresponding to the second exhaust
fan, the heat pipe 332a will not be disposed away from its corresponding exhaust fan 322 over a distance that is greater than a distance between the adjacent exhaust fan 322 and the associated fins 332b.
Moreover, Lim et al. teach that it is important for the LED dissipation units 331-333 to be placed in parallel to one another rather than to be placed in series where one is more down-stream than an upstream LED dissipation unit as otherwise the cooling efficiency of the down-stream unit would be reduced (see, paragraphs [0076] and [0086]). Thus, Lim et al. counsels against any modification of the parallel placement of the heat dissipation units 331-333 relative to each other and thus to their associated exhaust fans 322. The teachings of the secondary
reference to Lin et al. fail to cure the above-discussed deficiencies of Lim et al. Accordingly, it is believed claim 1, and claims 2, 3, 12, 15, and 17 which depend therefrom, are allowable over the relied upon art. 
Independent claims 19 and 20, although of different scope, recite limitations similar to claim 1, and thus are believed allowable for similar reasons.
Based on the foregoing, reconsideration and allowance of claims 1-3, 12, 15, 17, 19, and 20 are respectfully requested.  (Remarks; p. 7).
Examiner respectfully disagrees.  Fig. 3 and 6 clearly show that the heat pipes, 331a-333a, being further away from the corresponding fan, 322, than the fins, 331b-333b.  The fins, 331b-333b sit adjacent to the fans, 322 and the heat pipes, 331a-333a, are inserted in the middle of the fins, 331b-333b; hence the fins, 331b-333b are closer to the fans, 322, than the heat pipes, 331a-333a.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882